Exhibit 10.1

 
 
                                                                                         
 

February 7, 2014  

 


Lisa Netz
13927 S. Murphy Rd.
Cheney, WA  99004


Dear Lisa;


This letter is being provided to you in recognition of your contributions to the
company.  You’ve made significant positive impact on the development of Finance
team, its capabilities and in support of our reporting requirements as a Public
company.


Accordingly, you are receiving a promotion to the position of Vice President,
Finance.  In this role, you will continue to lead the Finance function, Legal
and Audit.  And, you will be named as the company’s Principal Accounting
Officer.  As the Principal Accounting Officer, your compensation may become
publicly disclosed in our future proxy statements and potentially other filings
as required by SEC regulations.


In this position, your new annual cash compensation package will be $188,500 (at
target) including a base salary of $145,000 and incentive opportunity with an
on-target payout of 30% of base salary.  You will also continue to be eligible
for equity awards as provided by the Compensation Committee of the Board of
Directors.  The change in pay is effective as of Monday – February 10, 2014.


Your current Severance and Change in Control agreement will also continue in
effect without change.


Lisa, we are very appreciative of the dedication that you have displayed towards
the Company and look forward to your continued contributions in this role of
expanded responsibility.  If you have any questions about this letter or the
terms included within it, please feel free to discuss them with me directly or
with Bryan Fix in HR.


Sincerely,



AMBASSADORS GROUP, INC.  /s/ Anthony F. Dombrowik   Anthony F. Dombrowik Interim
Chief Executive Officer, Chief Financial Officer (Principal Executive Officer
and Financial Officer)  Date: February 7, 2014

 


Signature…


I accept the change of role to the position of VP, Finance and Principal
Accounting Officer for Ambassadors Group, Inc..  By signing this
letter-agreement, I indicate that I’ve had an opportunity to ask questions and
discuss the role with my manager and HR and that the provisions of my current
Severance and Change in Control agreement remain in-force without change.
 

AMBASSADORS GROUP, INC. /s/ Lisa Netz   Lisa Netz
Date: February 7, 2014

 